FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For November 11, 2015 DESWELL INDUSTRIES, INC. (Registrant’s name in English) 17B Edificio Comercial Rodrigues 599 Avenida Da Praia Grande, Macao, China (Address of principal executive offices) Deswell Announces Second Quarter 2016 Results -Company Announces Second Quarter Cash Dividend of $0.035 Per Share - FOR IMMEDIATE RELEASE MACAO (November 11, 2015) - Deswell Industries, Inc. (Nasdaq: DSWL) today announced its financial results for the fiscal second quarter ended September 30, 2015. Net sales for the second quarter ended September 30, 2015 were $12.4 million, an increase of 21.4% compared to net sales of $10.2 million for the quarter ended September 30, 2014. Net sales increased by 48.8% to $7.6 million in the electronic segment and decreased by 5.9% to $4.8 million in the Company’s plastic segment. The operating loss in the second quarter of fiscal 2016 was $1.0 million, compared to an operating loss of $1.9 million for the same quarter of fiscal 2015. Total gross margin increased to 10.8% in the second quarter ended September 30, 2015 compared to 6.8% in the same quarter last year.Gross profit margin in the plastic segment increased to 18.4% of net sales for the second quarter of fiscal 2016 compared to 14.4% of net sales for the same quarter of last fiscal year. The increase in gross profit and margin in the plastic segment was mainly due to lower labor cost as a percentage of sales due to a decrease in headcount, and lower factory overhead.The Company reported a net loss of $2.4 million for the second quarter ended September 30, 2015 compared to a net loss of $1.7 million for the quarter ended September 30, 2014.Deswell reported a basic and diluted loss per share of ($0.15) for the second quarter of fiscal 2016 (based on 16,056,000 weighted average shares outstanding), compared to a basic and diluted loss per share of ($0.11) (based on 16,056,000 weighted average shares outstanding), for the quarter ended September 30, 2014. Net sales for the six months ended September 30, 2015 were $23.6 million, an increase of 23.7%, compared to sales of $19.1 million for the corresponding period in fiscal 2015.Operating loss for the six months ended September 30, 2015 was $2.6 million, compared to an operating loss of $2.7 million for the first six months of fiscal 2015.The Company reported a net loss of $3.5 million in the first half of fiscal 2016, compared to net loss of $1.7 million for the six months ended September 30, 2014.Deswell reported basic and diluted net loss per share of ($0.22) for the first six months of fiscal 2016, (based on 16,056,000 weighted average shares outstanding), compared to basic and diluted loss per share of ($0.11) (based on 16,056,000 weighted average shares outstanding), for the prior corresponding period. The Company's financial position remained strong, with $9.1 million in cash and cash equivalents at September 30, 2015 compared to $19.5 million at September 30, 2014.Working capital totaled $42.6 million as of September 30, 2015, versus $49.0 million as of September 30, 2014.Furthermore, the Company has no long-term or short-term borrowings as of September 30, 2015. Edward So, Chief Executive Officer of Deswell Industries, stated, “Our Company made good progress in the second quarter, achieving strong consolidated revenue growth and improving gross margin performance, while also delivering a 14% reduction in SG&Aexpenses.We’re very pleased to have seen continued and significant sales growth from our electronic division which we believe reflects our efforts to strengthen our design, manufacturing and sales efforts to meet the needs of our customers, both existing and new.Our balance sheet remains strong, providing a solid foundation for the continued growth of our business. Second Quarter Dividends The Company also announces that its board of directors today declared a cash dividend of $0.035 per share for the fiscal second quarter ended September 30, 2015.The dividends will be payable on December 10, 2015 to shareholders of record as of November 23, 2015. About Deswell Deswell manufactures injection-molded plastic parts and components, electronic products and subassemblies, and metallic molds and accessory parts for original equipment manufacturers (“OEMs”) and contract manufacturers at its factories in the People’s Republic of China.The Company produces a wide variety of plastic parts and components used in the manufacture of consumer and industrial products; printed circuit board assemblies using surface mount (“SMT”) and finished products such as telephones, telephone answering machines, sophisticated studio-quality audio equipment and computer peripherals.The Company’s customers include Vtech Telecommunications Ltd. and Lenbrook Industries, Ltd. To learn more about Deswell Industries, Inc., please visit the Company’s website at www.deswell.com. Forward-Looking Statements Statements in this press release that are "forward-looking statements" are based on current expectations and assumptions that are subject to risks and uncertainties. For example, our statements regarding our expected growth in sales from the electronic and metallic division in the coming year and our efforts to reduce overhead costs in our plastic division are forward-looking statements.Actual results could differ materially because of the following factors, among others, which may cause revenues and income to fall short of anticipated levels or our overhead expenses to increase: our dependence on a few major customers; vigorous competition forcing product price reductions or discounts; the timing and amount of significant orders from our relatively few significant customers; continuing increases in resin prices that cannot be passed on to customers; unexpected production delays; obsolete inventory or product returns; losses resulting from fraudulent activity of our customers or employees; labor shortages that increase labor and costs; changes in the mix of product products we manufacture and sell; adverse currency fluctuations in the renminbi and Hong Kong dollar when translated to US dollars; potential new accounting pronouncements; and the effects of travel restrictions and quarantines associated with major health problems, such as the Severe Acute Respiratory Syndrome, on general economic activity. For further information regarding risks and uncertainties associated with the Company’s business, please refer to the “Risk Factors” section of Company’s Annual Report on Form 20-F, copies of which may be obtained from the Website maintained by the Securities and Exchange Commission at http://www.sec.gov. All information in this release is made as of the date of this press release.Deswell undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in Deswell’s expectations. Investor Relations Contact: John Nesbett/Jennifer Belodeau Institutional Marketing Services (IMS) DESWELL INDUSTRIES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (U.S. dollars in thousands except per share data) 1.Management’s Statement In the opinion of Management, the accompanying unaudited financial statements contain all adjustments (all of which are normal and recurring in nature) necessary to present fairly the financial position of Deswell Industries, Inc. (the Company) at September 30, 2015 and March 31, 2015, the results of operations for the six months ended September 30, 2015 and September 30, 2014, and the cash flows for the six months ended September 30, 2015 and September 30, 2014.The notes to the Consolidated Financial Statements contained in the Form 20-F Annual Report filed on July 21, 2015 under the Securities Exchange Act of 1934 should be read in conjunction with these Consolidated Financial Statements. 2.Marketable securities and other securities investments Marketable securities and other securities investments include debt and equity securities of which the aggregate fair value, unrealized gain (loss) and cost are as follows: March 31, 2015 Cost Gross Unrealized gain/ (loss) Fair value Marketable securities Equity securities $ $ $ Available-for-sale securities Corporate debt securities $ $
